Case 20-14201-pmm   Doc 34   Filed 12/15/20 Entered 12/15/20 14:51:05   Desc Main
                             Document Page 1 of 3




                     15th
                                    December
Case 20-14201-pmm         Doc 34    Filed 12/15/20 Entered 12/15/20 14:51:05           Desc Main
                                    Document Page 2 of 3



       ORDERED, that within three (3) days of the date of this Order, the Debtors shall turn over

and deliver to counsel for the Bank all proceeds of any hazard or casualty insurance policy

insuring the Real Estate that were paid to the Debtors. Counsel for the Bank shall hold said funds

in escrow until further Order of the Court or dismissal of the case.




Copies To:     See Attached Service List.

                                                       BY THE COURT:




                                                       Patricia M. Mayer, J.
Case 20-14201-pmm   Doc 34   Filed 12/15/20 Entered 12/15/20 14:51:05   Desc Main
                             Document Page 3 of 3
